170 S.E.2d 897 (1969)
STATE of North Carolina
v.
Johnny RUTH.
No. 9.
Supreme Court of North Carolina.
December 10, 1969.
*899 Atty. Gen. Robert Morgan and Deputy Atty. Gen. Ralph Moody, for the State.
Jerry L. Jarvis, Durham, for defendant.
LAKE, Justice.
The defendant concedes that there was no error in sustaining the State's challenges for cause to those jurors who stated upon voir dire examination that they would not return a verdict which would require the death sentence in any case, regardless of the evidence. His sole assignment of error is directed to the allowance of the State's challenges to seven prospective jurors who stated simply a general objection to or conscientious scruples against the infliction of capital punishment. The fact that the questioning of the first group indicated that the solicitor was seeking a jury which would fairly consider the evidence and, in its light, determine whether to render a verdict requiring imposition of the death sentence has no bearing upon the validity of the rulings upon the challenges to the seven.
In fairness to the solicitor and to the learned judge who presided at the trial it should be observed that, at the time of the trial, the following statement by this Court in State v. Arnold, 258 N.C. 563, 573, 129 S.E.2d 229, 235-236, was regarded, in the courts of this State, as a correct declaration of the law upon the question presented by the defendant's assignments of error:
"Each defendant assigns as error the court's allowing the State on voir dire to challenge for cause a number of jurors on the jury panel on the ground that they had conscientious scruples against the infliction of capital punishment. These assignments of error are overruled, for the simple reason that the court, in its discretion, could allow the State to challenge such jurors for cause for incompetency to serve in the case and sustain the challenge, it appearing that such jurors were disqualified. S. v. Vick, 132 N.C. 995, 43 S.E. 626; S. v. Vann, 162 N.C. 534, 77 S.E. 295."
*900 At the time of the defendant's trial in the superior court, there had been no contrary decision by the Supreme Court of the United States with reference to the effect of the Fourteenth Amendment, or any other provision of the Constitution of the United States, upon the question. It was not until three months after the trial of this defendant that the Supreme Court of the United States rendered its decision in Witherspoon v. Illinois, 88 S. Ct. 1770, 391 U.S. 510, 20 L. Ed. 2d 776, which, being an interpretation of the Constitution of the United States, is binding upon this Court. There, the Supreme Court of the United States said:
"The issue before us is a narrow one. It does not involve the right of the prosecution to challenge for cause those prospective jurors who state that their reservations about capital punishment would prevent them from making an impartial decision as to the defendant's guilt. Nor does it involve the State's assertion of a right to exclude from the jury in a capital case those who say that they could never vote to impose the death penalty or that they would refuse even to consider its imposition in the case before them. For the State of Illinois did not stop there, but authorized the prosecution to exclude as well all who said that they were opposed to capital punishment and all who indicated that they had conscientious scruples against inflicting it. * *
"Specifically, we hold that a sentence of death cannot be carried out if the jury that imposed or recommended it was chosen by excluding veniremen for cause simply because they voiced general objections to the death penalty or expressed conscientious or religious scruples against its infliction. No defendant can constitutionally be put to death at the hands of a tribunal so selected."
The Witherspoon decision being declared by the Court, in footnote 22 thereto, to be fully retroactive, we are compelled by it to vacate the judgment of the superior court sentencing the present defendant to death, which we do.
The defendant also asks us in his brief and upon oral argument to set aside the verdict and grant him a new trial. Whether this should be done, or the case should be remanded to the superior court for the imposition of a different sentence upon the verdict rendered by the jury selected in a manner now declared to violate the Constitution of the United States, is not determined by the decision in the Witherspoon case but by the law of this State. See Boulden v. Holman, 394 U.S. 478, 89 S. Ct. 1138, 22 L. Ed. 2d 433, 439.
In State v. Spence, 274 N.C. 536, 164 S.E.2d 593, a judgment imposing a death sentence upon a verdict of guilty of first degree murder without a recommendation that the defendant be sentenced to life imprisonment, which judgment had previously been affirmed by this Court (State v. Spence, 271 N.C. 23, 155 S.E.2d 802), was reconsidered by us pursuant to a directive from the Supreme Court of the United States. That directive required this Court to determine whether the method employed in selecting the jury met the standards set forth in the Witherspoon decision, which had been rendered after our affirmance of the judgment imposing the death sentence.
The record in the Spence case contained this stipulation: "A total of 150 veniremen were examined on voir dire; 79 of those examined were successfully challenged for cause by the State because of their stated opposition to capital punishment." Having reconsidered our earlier decision in the light of the Witherspoon case, we said:
"We have concluded the jury which convicted Spence and Williams was not selected according to their constitutional rights as set forth in Witherspoon. Although the defendants are indicted for having committed a most horrible crime, they cannot be executed for that crime until a jury, selected in accordance with their constitutional rights, has convicted *901 them. The State has waived neither its right nor its duty to require them to answer the charge of murder in the first degree. To that end we order a new trial."
Thereafter, in State v. Atkinson, 275 N. C. 288, 167 S.E.2d 241, we held that upon a verdict by a jury, properly selected and constituted, that the defendant was guilty of murder in the first degree, which verdict contained no recommendation that his punishment be life imprisonment and which verdict was rendered in a trial free from error, the death sentence may lawfully be imposed and is required by the law of this State.
In the present case, the State contends that the defendant should be executed because he has committed the crime of first degree murder. The correctness of this contention has not been lawfully determined for the reason that, under the rule of the Witherspoon case, there has been no verdict by a jury properly selected and constituted. For this reason the defendant contends he is entitled to a new trial. He does not ask this Court to modify the judgment of the superior court so as to impose a different sentence, nor does he ask this Court to remand the case to the superior court for the imposition of a different sentence upon the verdict which has been rendered.
In any event, neither this Court nor the superior court has authority to impose upon any defendant charged with any crime, to which charge he has entered a plea of not guilty, any sentence not supported by a verdict of guilty rendered by a jury properly selected and constituted. See State v. Walters, 208 N.C. 391, 180 S.E. 664. The verdict in the record before us will support no sentence except the death sentence, which sentence cannot be carried out under the rule of the Witherspoon case.
Neither this Court nor the superior court has authority to change a constitutionally impermissible verdict by adding thereto a provision which, had the jury added it, would have made the verdict constitutionally permissible, but which the jury failed to add, notwithstanding a clear instruction that it might do so. See: State v. Snipes, 185 N.C. 743, 117 S.E. 500; State v. Craig, 176 N.C. 740, 97 S.E. 400. There is in this case no verdict in the record which will support the sentence imposed (due to the Witherspoon case) or any other sentence or which will support the release of the defendant as upon an acquittal of the offense for which he has been indicted.
G.S. § 14-17 is plain and explicit in prescribing the sentence to be imposed upon one convicted of murder in the first degree. The sentence must be: (1) Death if the jury does not "at the time of rendering its verdict in open court" recommend imprisonment for life, or (2) imprisonment for life in the State's prison if the jury does so recommend.
While the statute uses the word "recommend," it clearly confers no discretionary power upon the superior court, or upon this Court, to impose a sentence different from that fixed by the jury. State v. Denny, 249 N.C. 113, 105 S.E.2d 446; State v. Carter, 243 N.C. 106, 89 S.E.2d 789. Under G.S. § 14-17 the court has no more authority to sentence a defendant to imprisonment where the verdict requires the death sentence than it has to sentence him to death where the jury "recommends" life imprisonment. The statute, itself, prescribes the penalty. It does so in the alternative, but the condition which calls into operation the one or the other alternative is the verdict of the jury, not the determination of the judge. It makes no difference that the judge so determines because the Constitution of the United States, as interpreted by the Supreme Court of the United States, forbids him to impose a sentence pursuant to the verdict.
"A judgment by a court in a criminal case must conform strictly to the statute, and any variation from its provisions, either in the character or the extent of punishment *902 inflicted, renders the judgment void. A statute which creates an offense and prescribes a special form of punishment excludes any different or additional punishment. Accordingly, imprisonment cannot be imposed under a statute providing for punishment only by a fine." 21 AM JUR 2d, Criminal Law, § 535. Accord: Weems v. United States, 217 U.S. 349, 382, 30 S. Ct. 544, 54 L. Ed. 793; In Re Graham, 138 U.S. 461, 11 S. Ct. 363, 34 L. Ed. 1051; Pressly v. State, 114 Tenn. 534, 86 S.W. 378.
It is clear that no sentence to imprisonment or to any other punishment for a criminal offense can be valid unless supported by either a plea of guilty, a plea of nolo contendere, or a verdict of a properly constituted jury. Here, the defendant's plea is "Not guilty." Since there is no verdict in the record which will support a constitutionally permissible sentence, the case must go back to the Superior Court of Durham County for a new trial.
New trial.
MOORE, J., took no part in the consideration or decision of this case.
BOBBITT, Chief Justice, and SHARP, Justice (dissenting).
All of defendant's assignments of error relate to the court's action in allowing challenges for cause by the State to seven prospective jurors simply because they voiced general objections to the death penalty or expressed conscientious scruples against capital punishment. The Court holds these rulings violate the constitutional standards set forth in Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776. We agree.
In Witherspoon, Mr. Justice Stewart, expressing the views of five members of the Court, stated: "Specifically, we hold that a sentence of death cannot be carried out if the jury that imposed or recommended it was chosen by excluding veniremen for cause simply because they voiced general objections to the death penalty or expressed conscientious or religious scruples against its infliction. No defendant can constitutionally be put to death at the hands of a tribunal so selected." Also, Mr. Justice Stewart stated: "We simply cannot conclude, either on the basis of the record now before us or as a matter of judicial notice, that the exclusion of jurors opposed to capital punishment results in an unrepresentative jury on the issue of guilt or substantially increases the risk of conviction. In light of the presently available information, we are not prepared to announce a per se constitutional rule requiring the reversal of every conviction returned by a jury selected as this one was. * * * It has not been shown that this jury was biased with respect to the petitioner's guilt." Footnote 21 of the majority opinion includes the following: "Nor does the decision of this case affect the validity of any sentence other than one of death. Nor, finally, does today's holding render invalid the conviction, as opposed to the sentence, in this or any other case." The separate opinion of Mr. Justice Douglas, who considered the decision too narrow, epitomizes the holding of the majority in these words: "Although the Court reverses as to penalty, it declines to reverse the verdict of guilt rendered by the same jury."
The clear decision of the majority in Witherspoon was (1) that the sentence of death could not be carried out, and (2) that the verdict establishing Witherspoon's guilt was not disturbed. Thus, subject to the limitation that the sentence of death could not be carried out, whether a judgment of imprisonment for life or a term of years should be pronounced on the verdict establishing Witherspoon's guilt or a complete new trial should be ordered became a matter for determination in accordance with Illinois law.
Heretofore, in split decisions, this Court has held, in State v. Spence, 274 N.C. 536, *903 164 S.E.2d 593, and in State v. Atkinson, 275 N.C. 288, 167 S.E.2d 241, that the same error in selecting the jury which occurred in this case entitled the defendant to a new trial on the issue of his guilt. We dissented in Spence and in Atkinson. It seems appropriate that we restate briefly the grounds of our dissent.
G.S. § 15-162.1, which was in force when defendant was arraigned, tried and convicted, provided that the tender and acceptance of a plea of guilty of murder in the first degree, rape, burglary in the first degree, or arson, had the effect of a verdict of guilty of such crime with recommendation by the jury that the punishment be imprisonment for life in the State's prison; and, in such event, required that the court pronounce a judgment of life imprisonment. If a plea of guilty was tendered by a defendant and accepted by the State, with the approval of the court, the defendant by such plea avoided a jury trial and the possibility of a conviction resulting in a death sentence. G.S. § 15-162.1 was repealed March 25, 1969.
It is, and has been, our opinion that, prior to the repeal of G.S. § 15-162.1, the death penalty provisions relating to murder in the first degree, rape, burglary in the first degree and arson (G.S. § 14-17, G.S. § 14-21, G.S. § 14-52 and G.S. § 14-58, respectively) were invalidated by the decisions of the Supreme Court of the United States in United States v. Jackson, 390 U.S. 570, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968), and in Pope v. United States, 392 U.S. 651, 88 S. Ct. 2145, 20 L. Ed. 2d 1317 (1968). The reasons for our opinion are set forth fully in the dissenting opinions in State v. Spence, supra, and in State v. Atkinson, supra. If our view is correct, North Carolina had no death penalty in February, 1968, when Johnny Ruth was convicted of murder in the first degree and sentenced to die.
In Alford v. State of North Carolina, 405 F.2d 340, a panel of the United States Court of Appeals for the Fourth Circuit in a split decision (two to one) held the Jackson and Pope decisions invalidated the death penalty provisions of our North Carolina statutes. The Supreme Court of the United States granted certiorari to review the Alford case and heard oral arguments therein on November 17, 1969. Its decision may determine whether Jackson and Pope did invalidate the death penalty provisions of our North Carolina statutes as they existed prior to March 25, 1969.
Notwithstanding the repeal of G.S. § 15-162.1, the uncertainty as to the validity of the death penalty provisions of our North Carolina statutes continues for reasons other than those discussed in Jackson and Pope. These additional questions may be resolved by the forthcoming decision of the Supreme Court of the United States in the case of Maxwell v. Bishop, which was first argued at its Spring Term 1969 and has been set for reargument at its Fall Term 1969. Maxwell v. Bishop involves Arkansas statutes containing provisions similar to those in our North Carolina statutes. The Supreme Court in allowing certiorari to review the decision of the United States Court of Appeals for the Eighth Circuit (Maxwell v. Bishop, 398 F.2d 138), limited consideration to Questions 2 and 3 of the petition for certiorari, viz.:
"2. Whether Arkansas' practice of permitting the trial jury absolute discretion, uncontrolled by standards or directions of any kind, to impose the death penalty violates the Due Process Clause of the Fourteenth Amendment?
"3. Whether Arkansas' single-verdict procedure, which requires the jury to determine guilt and punishment simultaneously and a defendant to choose between presenting mitigating evidence on the punishment issue or maintaining his privilege against self-incrimination on the guilt issue, violates the Fifth and Fourteenth Amendments?"
It seems probable that the decision in Maxwell v. Bishop will settle existing uncertainty as to the validity of our present *904 statutory provisions relating to capital punishment.
If it should be determined that the majority of this Court are correct in their view that the death penalty provisions of our statutes were and are valid, we would join in the decision that the verdict and judgment should be vacated and the cause remanded for a new trial.
On the other hand, if it should be determined by the Supreme Court of the United States that the death penalty provisions of our statutes, as of the date defendant was arraigned, tried and convicted, were invalid, either under the decisions in Jackson and Pope or on grounds that may be decided in Maxwell v. Bishop, we would not disturb the verdict but would remand the cause for pronouncement of a judgment imposing a sentence of life imprisonment.
Our statutes provide only two possible judgments, death or life imprisonment, where a defendant is convicted of murder in the first degree, rape, burglary in the first degree, or arson. If the death penalty provisions are invalidated, the only permissible punishment upon conviction for these crimes is life imprisonment. We are not at all impressed with the suggestion that, even if the death penalty provisions are invalidated, no judgment for imprisonment for life can be pronounced unless the jury, at the time of rendering its verdict in open court, recommends that "the punishment shall be imprisonment for life in the State's prison." If the alternative of death is invalidated, there would be no occasion for the jury to do otherwise than render a verdict as to defendant's guilt. The jury would have no discretion as to whether the punishment should be death or life imprisonment. Any recommendation the jury might make in respect of punishment would be inappropriate and without legal significance. Upon conviction, the court would impose the only legally permissible punishment, being the statutory punishment most favorable to the defendant, that is, a judgment of imprisonment for life.
If the death penalty provisions are invalidated, this case should be remanded for the pronouncement of a judgment of life imprisonment. Where there is no error in the trial of defendant in respect of guilt, a new trial in respect of defendant's guilt should not be ordered when upon such new trial the State could not under any circumstances obtain a verdict that would result in the pronouncement of a valid death sentence.
The retrial of a capital case, which necessarily requires the expenditure of time and money and imposes great stress and strain upon all who are involved in it, should not be undertaken in the present uncertainty concerning these issues of life and death. Nothing will be lost by deferring our decision in this case until the Supreme Court of the United States has spoken definitively on the crucial questions now before it for decision. We favor that course.